Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/230075 application is in response to the communications filed November 29, 2021.
Claims 1, 11 and 17 were amended November 29, 2021. 
Claims 1, 2, 4-9, 11, 13-15 and 17-19 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, 11, 13-15 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving configuration for a rules engine which comprises a plurality of configurable rules, each rule defining a link to specific information in an electronic medical record (EMR) in response to the ECG data meeting one or more criteria, receiving ECG data for a subject, determining that the ECG data meets the one or more criteria for one of the configurable rules defined by the 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “automatically…with a processor”, “automatically, with the processor”, “automatically…with the processor”, “on a display device” and “automatically displaying, with the processor, the analysis along with the ECG data and the specific information in the EMR which is linked to the ECG data” receiving configuration for a rules engine which comprises a plurality of configurable rules, each rule defining a link to specific information in an electronic medical record (EMR) in response to the ECG data meeting one or more criteria, receiving ECG data for a subject, automatically determining, with a processor, that the ECG data meets the one or more criteria for one of the configurable rules defined by the rules engine, automatically, with the processor, retrieving specific 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“automatically displaying, with the processor, the level of risk for the subject along with the ECG data and the specific information in the EMR which is linked to the ECG data on a display device” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “automatically…with a processor”, 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“automatically displaying, with the processor, the level of risk for the subject along with the ECG data and the specific information in the EMR which is linked to the ECG data on a display device” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein receiving configuration for the rules engine includes receiving input from a user, which selectively enables or disables each of the plurality of configurable rules” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the specific information in the EMR includes a superimposed waveform of the subject” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the specific information in the EMR includes electrolytes information of the subject” further describes the abstract idea. This claim limitation is still directed to 
As per claim 6, 
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the specific information in the EMR includes information of drugs taken by the subject” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the one or more criteria includes that the ECG data shows a prolonged QT” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the one or more criteria includes that the ECG data shows Afib” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“further comprising creating a table to maintain the plurality of configurable rules in the rules engine” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
As per claim 11, 
Step 1: The claim recites subject matter within a statutory category as a machine. 
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a rules engine which comprises a plurality of configurable rules, each rule defining a link to specific information in an electronic medical record (EMR) in response to the ECG data meeting one or more criteria, receive configuration for the rules engine, receive the ECG data for a subject, determine that the ECG data meets the one or more criteria for one of the configurable rules defined by the rules engine, retrieve specific information in the EMR in response to automatically determining that the ECG data meets the one or more criteria for the one of the configurable rules and analyze the ECG data and the specific information in the EMR in order to access a level of risk for the subject, wherein the level of risk is based on both the ECG data and the specific information in the EMR. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“a storage device configured to store a rules engine” and “a display device configured to display the level of risk for the subject along with the ECG data and the specific information in the EMR which is linked to the ECG data” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a user interface”, “a processor” and “automatically”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“a display device configured to display the level of risk for the subject along with the ECG data and the specific information in the EMR which is linked to the ECG data” which corresponds to receiving or transmitting data over a network. 
“a storage device configured to store a rules engine” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 13, 
Claim 13 is substantially similar to claims 4-6. As such claim 13 is rejected for the same reasons as claims 4-6.
As per claim 14, 
Claim 14 is substantially similar to claim 7. As such claim 14 is rejected for the same reasons as claim 7
As per claim 15, 
Claim 15 is substantially similar to claim 8. As such claim 15 is rejected for the same reasons as claim 8.
As per claim 17, 
Step 1: The claim recites subject matter within a statutory category as a manufacture.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of 
receive configuration for a rules engine with comprises a plurality of configurable rules, each rule defining a link to specific information in an electronic medical record (EMR) in response to the ECG data meeting one or more criteria, receive the ECG data for a subject, determine that the ECG data meets the one or more criteria for one or the configurable rules defined by the rules engine, retrieve specific information in the EMR in response to determining that the ECG data meets the one or more criteria for the one of the configurable rules in order to assess a level of risk for the subject, wherein the level of risk is based on both the ECG data and the specific information in the EMR and analyze the ECG data and the specific information in the EMR. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“the computer-readable medium storing processor-executable code” and “display… the level of risk along with the ECG and the specific information in the EMR which is linked to the ECG data” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a non-transitory computer-readable medium for rules engine referencing” and “on a display device”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“display… the level of risk along with the ECG and the specific information in the EMR which is linked to the ECG data” which corresponds to receiving or transmitting data over a network. 
 “the computer-readable medium storing processor-executable code” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 18, 
Claim 13 is substantially similar to claims 4-6. As such claim 13 is rejected for the same reasons as claims 4-6.
As per claim 19, 
Claim 19 is substantially similar to claims 7-8. As such claim 19 is rejected for the same reasons as claims 7-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, 8, 11, 14, 15, 17 and 19 are rejected under 35 USC 103 as being unpatentable over Grassle et al. (US 2012/0078647; herein referred to as Grassle) in view of Phelps et al. (US 2014/0019092; herein referred to as Phelps) in further view of Amarasingham et al. (US 2015/0213224; herein referred to as Amarasingham). 
As per claim 1, 
Grassle teaches a rules engine which defines a link to specific information in an electronic medical record (EMR) in response to the measured data meeting one or more criteria, receiving ECG data for a subject, automatically determining with a processor, that the ECG data meets the one or more criteria for one of the configurable rules defined by the rules engine and automatically, with the processor, retrieving specific information in the EMR in response to automatically determining that the ECG data meets one or more criteria for the one of the configurable rules:  
(Paragraphs [0052]-[0053] and [0086] of Grassle. The teaching describes that a rules engine can be applied in the system to infer a patient state from the patient information. The system can then use information to correlate it with other information. This establishes a link between two types of data based on one or more criteria. Grassle describes a specific example for this information correlation through linking a lab result when a patient’s EKG has dropped. This establishes the patient’s EKG, being linked with specific information in the EMR, the lab results.)
Grassle further teaches automatically analyzing, with the processor, the ECG data and the specific information in the EMR: 
(Paragraph [0054] of Grassle. The teaching describes that the system analyzes the patient data to render it into a patient time continuum.)
Grassle further teaches automatically displaying, with the processor, the analysis along with the ECG data and the specific information in the EMR which is linked to the ECG data on the display device:  
(Paragraphs [0052]-[0054] and Figure 4 of Grassle. The teaching describes a time continuum in which monitored patient data, such as an EKG is displayed on a display device to a user that links past specific EMR data, such as lab results, to the monitored data so the user may see a story of events in the patient history. 
Grassle does not explicitly teach receiving configuration for a rules engine which comprises a plurality of configurable rules or basing the one or more criteria on the configured rules engine. 
However Phelps teaches receiving configuration for a rules engine which comprises a plurality of configurable rules or basing the one or more criteria on the configured rules engine:  
(Paragraphs [0029]-[0032] of Phelps. The teaching describes a medical rules engine for correlating data according to a plurality of rules which received configuration for the rules engine from a user of the system. These rule configurations dictate one or more criteria needed to correlate the data that the system manages.)
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the rules engine of Grassle with the rules engine of Phelps. Grassle teaches a rules engine that can correlate monitored patient data with specific EMR data, though the configuration of the rule(s) in this teaching is not explicit nor are they necessarily a plurality of rules. Phelps provides specific details on how rules engines can be configured with a plurality of rules. Every element claimed is taught by the prior art though in separate references. Both Grassle and Phelps are directed to the same field of invention, namely medical based rules engines. Modifying the rules engine of Grassle with the idea of adding a plurality of rules configured by a user as taught by Phelps would not render either teaching unable to perform the desired functions. Accordingly it would have been obvious to try to modify Grassle with Phelps in the effort to make an 
The combined teaching of Grassle and Phelps does not explicitly disclose “automatically analyzing, with the processor, the ECG data and the specific information in the EMR in order to assess a level of risk for the subject, wherein the level of risk is based on both the ECG data and the specific information in the EMR” or “automatically displaying, with the processor, the level of risk for the subject along with the ECG data and the specific information in the EMR which is linked to the ECG data on a display device”. 
However Amarasingham teaches automatically analyzing, with a processor, ECG data and specific information in an EMR in order to assess a level of risk for a subject, wherein the level of risk is based on both the ECG data and the specific information in the EMR. 
(Paragraphs [0029]-[0032] and [0061] of Amarasingham. The teaching describes a risk logic module that collects both clinical and non-clinical data to determine the risk a subject has for having a disease or medical condition. This clinical data includes laboratory data and EKG data. When the risk logic module collects these data elements, it analyzes them to determine the likelihood of disease in the subject.)
Amarasingham further teaches automatically displaying, with the processor, the level of risk for the subject along with relevant patient data on a display device. 
(Paragraphs [0066] and [0067] of Amarasingham. The teaching describes that the risk logic module assigns a risk score to the patient for having a particular disease based on its analysis. This risk score is presented to a user through a dashboard that contains other relevant data corresponding to the risk score.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Grassle and Phelps, the risk module and dashboard teachings of Amarasingham. Paragraph [0068] of Amarasingham teaches the disclosed teachings including the risk score would highlight potential strategies to reduce readmissions including, but not limited to: generating optimized medication lists, or alternate medication therapy management practices; allowing pharmacies to identify those medication on formulary to reduce out-of-pocket cost and improve outpatient compliance with the pharmacy treatment plan; flagging patient education around such topics like maintaining a specific diet, identifying alternate modes of transportation; identifying alternate housing options (e.g., nursing home placement, transitional housing, or Section 8 HHS housing assistance) or financial assistance programs. Further, Paragraph [0064] of Amarasingham teaches that the artificial intelligence model tuning process 72 used in the risk logic module may automatically modify or improve a predictive model in three exemplary ways. First, it may adjust the predictive weights of clinical and non-clinical variables without human supervision. Second, it may adjust the threshold values of specific variables without human supervision. Third, the artificial intelligence model tuning process 72 may, without human supervision, evaluate new variables present in the data feed but not used in the predictive model, which may result in improved accuracy. One of ordinary skill in the art would have added to the combined teaching of Grassle and Phelps, the teachings of Amarasingham based on these incentives without yielding unexpected results. 
As per claim 2, 
The combined teaching of Grassle, Phelps and Amarasingham teaches the limitations of claim 1, 
Phelps further teaches wherein receiving configuration for the rules engine includes receiving input from a user, which selectively enables or disables each of the plurality of configurable rules:  
(Paragraphs [0029]-[0032] of Phelps. The teaching describes a medical rules engine for correlating data according to a plurality of rules which received configuration for the rules engine from a user of the system. These rule configurations dictate one or more criteria needed to correlate the data that the system manages. These configurations would necessarily dictate whether a rule is enabled or disabled based on the user’s preference.)
As per claim 4, 
The combined teaching of Grassle, Phelps and Amarasingham teaches the limitations of claim 1, 
Grassle further teaches wherein the specific information in the EMR includes a superimposed waveform of the subject: 
(Paragraphs [0052]-[0054] and Figure 4 of Grassle. The teaching describes showing a user the EKG data. This data is rendered in a display that shows the various waveforms of parameters the user is monitoring along with patient information from the EMR.)
As per claim 7, 
The combined teaching of Grassle, Phelps and Amarasingham teaches the limitations of claim 1, 
Grassle further teaches wherein the one or more criteria includes that the ECG data shows prolonged QT:  
(Paragraphs [0052]-[0054] and Figure 4 of Grassle. The teaching describes showing a user the EKG data. When a patient exhibits a prolonged QT in their data, it would show up in the display.)
As per claim 8, 
The combined teaching of Grassle, Phelps and Amarasingham teaches the limitations of claim 1, 
Grassle further teaches wherein the one or more criteria includes that the ECG data shows Afib:  
(Paragraphs [0052]-[0054] and Figure 4 of Grassle. The teaching describes showing a user the EKG data. When a patient exhibits atrial fibrillation in their data, it would show up in the display.)
As per claim 11, 
Claim 11 is substantially similar to claim 1. As such claim 11 is rejected for the same reasons as claim 1. 
As per claim 14, 
Claim 14 is substantially similar to claim 7. As such claim 14 is rejected for the same reasons as claim 7.
As per claim 15, 
Claim 15 is substantially similar to claim 8. As such claim 15 is rejected for the same reasons as claim 8.
As per claim 17, 
Claim 17 is substantially similar to claim 1. As such claim 17 is rejected for the same reasons as claim 1.
As per claim 19, 
Claim 19 is substantially similar to claims 7-8. As such claim 19 is rejected for the same reasons as claims 7-8.
Claims 5, 6, 13 and 18 are rejected under 35 USC 103 as being unpatentable over Grassle, Phelps and Amarasingham in further view of Tran (US 2014/0249429). 
As per claim 5,                                                                                                                                    
The combined teaching of Grassle, Phelps and Amarasingham teaches the limitations of claim 1, 
The combined teaching of Grassle, Phelps and Amarasingham does not explicitly teach wherein the specific information in the EMR includes electrolytes information of the subject
However Tran teaches wherein the specific information in the EMR includes electrolytes information of the subject:  
(Paragraph [0375] of Tran. The teaching describes “The EKG analyzer can analyze EKG/ECG patterns for Hypertrophy, Enlargement of the Heart, Atrial Enlargement, Ventricular Hypertrophy, Arrhythmias, Ectopic Supraventricular Arrhythmias, Ventricular Tachycardia (VT), Paroxysmal Supraventricular Tachycardia (PSVT), Conduction Blocks, AV Block, Bundle Branch Block, Hemiblocks, Bifascicular Block, Preexcitation Syndromes, Wolff-Parkinson-White Syndrome, Lown-Ganong-Levine Syndrome, Myocardial Ischemia, Infarction, Non-Q Wave Myocardial Infarction, Angina, Electrolyte Disturbances, Heart Attack, Stroke Attack, Hypothermia, Pulmonary Disorder, Central Nervous System Disease, or Athlete's Heart, for example”)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Grassle, Phelps and Amarasingham, the teachings of Tran. One of ordinary skill in the art would have known that the two systems of the 
As per claim 6, 
The combined teaching of Grassle, Phelps and Amarasingham teaches the limitations of claim 1, 
The combined teaching of Grassle, Phelps and Amarasingham does not explicitly teach wherein the specific information in the EMR includes information of drugs taken by the subject
However Tran teaches wherein the specific information in the EMR includes information of drugs taken by the subject: 
(Paragraphs [0054], [0153] and [0154] of Tran. The teaching describes “Appliances 8 in the mesh network can include home security monitoring devices, door alarm, window alarm, home temperature control devices, fire alarm devices, among others. Appliances 8 in the mesh network can be one of multiple portable physiological transducer, such as a blood pressure monitor, heart rate monitor, weight scale, thermometer, spirometer, single or multiple lead electrocardiograph (ECG), a pulse oxymeter, a body fat monitor, a cholesterol monitor, a signal from a medicine cabinet, a signal from a drug container, a signal from a commonly used appliance such as a 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Grassle, Phelps and Amarasingham, the teachings of Tran. One of ordinary skill in the art would have known that the two systems of the combined teaching of Grassle and Phelps teaches that patient information are correlated with monitored data and presented to the user in the display. Tran teaches that drug information can be presented to the user with EKG data. Patient drug information is a type of patient information. The claimed features are taught by the prior art, though in separate references. Accordingly, it would have been a simple combination of known elements in the prior to arrive at the claimed invention that would have happened before the time of filing. One of ordinary skill in the art would have added to the combined teaching of Grassle, Phelps and Amarasingham, the teaching of Tran based on this incentive without yielding unexpected results.
As per claim 13, 
Claim 13 is substantially similar to claims 4-6. As such claim 13 is rejected for the same reasons as claims 4-6.
As per claim 18, 
Claim 18 is substantially similar to claims 4-6. As such claim 18 is rejected for the same reasons as claims 4-6.
Claim 9 is rejected under 35 USC 103 as being unpatentable over Grassle, Phelps and Amarasingham in further view of Sampath et al.  (US 2019/0122763; herein referred to as Sampath)
As per claim 9, 
The combined teaching of Grassle, Phelps and Amarasingham teaches the limitations of claim 1, 
The combined teaching of Grassle, Phelps and Amarasingham does not explicitly teach further comprising creating a table to maintain the plurality of configurable rules in the rules engine. 
However Sampath teaches further comprising creating a table to maintain the plurality of configurable rules in the rules engine:  
(Paragraph [0402] and Figure 34 of Sampath. The teaching describes “an example report with a table 3400 showing how simulated alarm criteria affect the total number of alarm detection events as well as how the simulated alarm criteria affect, for example, false negatives and false positives.”) 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Grassle, Phelps and Amarasingham, the teachings of Sampath. Paragraph [0405] of Sampath teaches “the reporting module can also simulate the effect of other configuration changes in the bedside patient monitoring devices and/or a central patient monitoring station. For example, the reporting module can simulate the effect of different alarm notification delay times. As discussed herein, in some embodiments, when an alarm condition is detected, bedside patient monitors may be configured to wait until a predetermined alarm notification delay time has elapsed before transmitting notification of the alarm event to either a clinician or to a central monitoring station.” This provides an advantage for healthcare providers to visualize and . 

Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. The applicant made the required changes and the rejection is hereby withdrawn. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:  
The applicant argues that the amended independent claims 1, 11 and 17 represent eligible subject matter under 35 U.S.C. 101. The applicant supports this argument by showing that the claimed processor is analyzing the ECG and specific information in the EMR in order to assess a level of risk for a subject and then displaying the level of risk along with the ECG and EMR data. These functions, in the applicant’s view constitute subject matter eligible material. 
The examiner respectfully disagrees. The function of analyzing the ECG and specific information in the EMR is considered as Certain Methods of Organizing Human Activity, namely managing personal behavior. This is because both ECG data and specific information in an EMR of a subject are specifically data points to quantify the personal behavior of a subject. For example, ECG data characterizes the behavior of a subjects personal heart, i.e. personal behavior. Specific information in an EMR under the broadest reasonable interpretation an in the context of the claim, is any particular piece of data other than ECG data such as laboratory data. This lab data characterizes the behavior of a subjects personal blood stream, i.e. personal behavior. Receiving ECG and specific 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are rendered moot in light of the mew combination of references used in the current rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686 


	/Victoria P Augustine/                                                         Supervisory Patent Examiner, Art Unit 3686